           Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IOU CENTRAL, INC.                          :
d/b/a IOU FINANCIAL, INC.                  :
                                           :
      Plaintiff,                           :
vs.                                        :   Case No.
                                           :
LAZY DOG MANAGEMENT, LLC                   :
d/b/a OLE DOG TAVERN;                      :
CHRISTOPHER DELMONICO;                     :
NIALL O’NEILL;                             :
DEFENDANT TWO DUDES, LLC;                  :
458 CONNECTICUT AVE, LLC;                  :
GORDON JON LLC                             :
                                           :
      Defendants                           :

                                   COMPLAINT

      Plaintiff IOU sues the Defendants as follows:

      1.      Plaintiff is incorporated in Delaware, whose principal place of business

located in Georgia, which is a citizen of both states per 28 U.S.C. § 1332.

      2.      Defendant Lazy Dog [Business] is a limited liability company, a

restaurant business, whose sole members are Defendants Delmonico and O’Neil

[Debtors], domiciled in and citizens of Connecticut per § 1332. The term

“Defendants” refers only to these Defendants unless otherwise stated.




                                          1
           Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 2 of 14




      3.      Debtors are the sole members of Defendant Two Dudes LLC. Debtor

Delmonico is the sole member of Defendant 458 Connecticut Avenue, LLC and of

Defendant Gordon Jon LLC [LLC Defendants].

      4.      Debtors are officers, owners or other agents of Business and the LLC

Defendants, with authority to act on their behalf, such as the transactions at issue.

      5.      Per § 1332, jurisdiction exists in this case based upon diversity of

citizenship between the parties and the amount in controversy exceeds $76,000.00,

such as relief in law or equity. Per § 1367, jurisdiction exists over all claims.

      6.      This case concerns debt, property and relief valued in excess of

$76,000.00, including damages and fees recoverable by contract and statute.

      7.      Under 28 U.S.C. § 1391 and § 90, venue is proper as a substantial part

of the events or omissions giving rise to the claims occurred here or Defendants

consented to this venue and personal jurisdiction to which they are subject.

      8.      The Loan at issue and its governing Instruments stipulate they were

applied for, considered and funded from Georgia, whose performance is due in

Georgia. They are governed by Georgia law, contain mandatory Georgia forum

clauses and waive any defenses of Georgia jurisdiction and venue, as Business and

Debtors agreed, who subjected themselves to jurisdiction in Georgia with their

property and assets. The LLC Defendants are closely related to Business and


                                           2
           Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 3 of 14




Debtor[s] which are bound by the forum clauses in the loan instruments, which are

linked to Business and Debtor[s] and it was foreseeable they would be bound by

the Instruments, per their terms, whose rights derive from the other Defendants.

      9.      Business and Debtor[s] applied for a commercial loan [Loan] at

Plaintiff’s Georgia office, representing in the application process that Debtor[s]

could bind the Business, they had the ability and intent to comply with the Loan;

whose application information was truthful upon Plaintiff materially relied.

      10.     On or about 8/15/19 [Closing] Business, through Debtor[s], executed

and delivered a Note to Plaintiff, for a gross loan amount/principal sum of

$110,000.00, at its Georgia office, in exchange for its Funds, with a loan guaranty

fee, confirming all information in the loan application process [Note ¶ 1-5].

      11.     The Note is breached and in default if (i) its amounts are not received

when due; (ii) Business breaches its warranties, representations, covenants, terms

or conditions (iii) default under any guaranty or instrument, to enhance the Loan’s

underwriting; a bankruptcy, insolvency or receivership proceeding is commenced

by or as to Business and not dismissed within 30 days (iv) Business ceases to exist

(v) Business obtains another loan without written permission [Note ¶ 6].




                                          3
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 4 of 14




      12.   The Note is the unconditional legal obligation of Business to satisfy

the Loan, with all others who become liable for it, such as Debtor[s] and the LLC

Defendants, which waived any defenses to it, aside from payment, which states:

      Borrower and all others [emphasis added] who become liable for the
      payment of all or any part of the amounts due under this Note do hereby
      severally waive: (i) presentment and demand for payment; (ii) notice of
      dishonor, protest and notice of protest and non-payment and all other notices
      of any kind, except for notices expressly provided for in this Note; and (iii)
      any defense of the statute of limitations in any action or proceeding brought
      for the collection of the amounts due under this Note. [Note ¶13]

      Borrower is and shall be obligated to pay principal, interest and any other
      amounts which shall become payable hereunder absolutely and
      unconditionally and without any abatement, postponement, diminution or
      deduction and without any reduction for counterclaim or setoff. [Note ¶14]

      13.   The Note is governed by Georgia law and subject to Georgia

jurisdiction and venue in any action arising from or relating to it [Note ¶¶ 20, 23,

24] which Business and Debtor[s] assumed, adopted and ratified.

      14.   The property and assets of Business, plus other parties bound by the

Note, are encumbered as collateral for the Loan under a Security Agreement in the

Note, which Defendants assumed, adopted and ratified, which provides as follows:

      As security for the due and punctual payment of all amounts due or to
      become due and the performance of all obligations of Borrower from
      time to time under this Note and all extensions, renewals and
      amendments of any of the foregoing Borrower hereby pledges,
      transfers, assigns, conveys and grants a security interest to a
      continuing lien upon and security interest in and to all of Borrower’s
      now owned or hereafter acquired, created or arising property

                                         4
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 5 of 14




      including any right, title or interest in or to property of any kind
      whatsoever, whether real, personal or mixed, and whether tangible or
      intangible, and in each case regardless of where such Property may be
      located and whether such Property may be in the possession of
      Borrower, Lender or a third party and shall include any right, title or
      interest in or to property of any kind whatsoever, whether real,
      personal or mixed, and whether tangible or intangible and (1) any and
      all amounts owing to Borrower now or in the future from any
      merchant processor(s) processing charges made by customers of
      Borrower via credit card or debit card transactions: and (2) all other
      tangible and intangible personal property, including, but not limited
      to: (a) inventory, (b) equipment, (c) investment property, including
      certificated and uncertificated securities, securities accounts, security
      entitlements, commodity contracts and commodity accounts, (d)
      instruments, including promissory notes, (e) chattel paper, including
      tangible chattel paper and electronic chattel paper, (f) documents, (g)
      letter of credit rights, (h) accounts, including health care insurance
      receivables, (i) deposit accounts, (j) general intangibles, including
      payment intangibles and software, and (k) as-extracted collateral as
      such terms may from time to time be defined in the Uniform
      Commercial Code. The collateral includes all accessions, attachments,
      accessories, parts, supplies and replacements for the collateral, all
      products, proceeds and collections thereof and all records and data
      relation thereto [Note ¶ 21].

      15.    The Note and Security Agreement are enforceable by remedies such

as but not limited to repossession, replevin, judicial foreclosure or prejudgment or

provisional remedies relating to any collateral, security or property interests of the

Defendants for debt owed under the Loan [Note ¶ 25].

      16.    At the Closing, Debtors executed and delivered Guarantees of the Note

and Security Agreement to Plaintiff’s Georgia office.



                                          5
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 6 of 14




      17.    The Guarantees are breached and in default based on a breach of and

default on their terms or any breach of and default on the Note [Guarantees p. 1].

      18.    The Guarantees are the unconditional legal obligations of Debtor[s] to

satisfy the Loan, with all others who become liable for it per the Note, their estates,

executors, administrators, heirs, successors and assigns, who waived any defenses

to the Loan aside from payment, which state as follows:

      In consideration of the loan made by Lender to Borrower, Guarantor
      hereby absolutely and unconditionally guarantees both payment of,
      and collection of, the Guaranteed Debt when due under the terms of
      the Note. Guarantor will pay the Guaranteed Debt in full, without
      setoff or counterclaim upon Lender’s demand. This Guaranty shall not
      be affected by the genuineness, validity, regularity or enforceability of
      the Note, or by circumstances relating to the Note that might
      otherwise constitute a defense to this Guaranty. Guarantor
      acknowledges that there may be more than one Guarantor of the
      Guaranteed Debt and agrees that, in such circumstances, each
      Guarantor shall be joint and severally liable for the Guaranteed Debt.
      [Guaranty ¶ 2].

      This Guaranty is a continuing and irrevocable guaranty of the
      Guaranteed Debt and shall remain in full force and effect until the
      Guaranteed Debt, and any other amounts payable under this Guaranty,
      are paid in full. This Guaranty shall continue to be effective, or be
      reinstated, as if such payment had not been made, if at any time any
      payment of any portion of the Guaranteed Debt is rescinded or must
      be restored or returned by Lender to Borrower upon the insolvency or
      bankruptcy of the Borrower or otherwise This Guaranty shall: (i) bind
      Guarantor and Guarantor’s executors, administrators, successors and
      assigns, [emphasis added] provided that Guarantor may not assign
      rights or obligations under this Guaranty without Lender’s prior
      written consent; and (ii) inure to the benefit of Lender and its
      successors and assign [Guaranty ¶ 3].

                                          6
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 7 of 14




      19.    The Guarantees are governed by Georgia law and subject to Georgia

jurisdiction and venue in any action arising from or relating to it [Guaranty ¶¶ 8

11] which all Defendants assumed, adopted and ratified.

      20.    The property and assets of Debtor[s], plus other parties bound by the

Guarantees, are encumbered as collateral for the Loan under the Security

Agreement and Guarantees or are otherwise required which Defendants ratified.

      21.    Plaintiff may enforce the Note against the Debtor[s], using its same

methods and remedies, such as the Security Agreement [Guaranty ¶ 13, 19].

      22.    At the Closing, Debtors executed a Debit Agreement with Business to

Plaintiff, authorizing Loan payments from their account into Plaintiff’s account,

certifying its purpose and their account, which they assumed, ratified and adopted.

      23.    At the Closing, Defendants received the Loan Funds by wire transfer

into their account from Plaintiff’s account, to which they consented and ratified.

      24.    Defendants assumed, ratified and adopted the Note, Guaranty,

Security and Debit Agreements [Instruments] who are liable for the Loan.

      25.    The Instruments are a security interest in and encumber the property

and assets of Defendants, such as but not limited to the below ones:

      (a)    169 Berkeley Road, Fairfield CT 06825, owed by Debtor Delmonico.

      (b)    246 Charcoal Ave. Middlebury CT 06762, owned by Debtor O’Neill.

                                          7
            Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 8 of 14




      (c)      The Instruments encumber the interests of Debtors in Defendant Two

Dudes LLC, another restaurant, formed by them on 3/22/21 and of Debtor

Delmonico in Defendant 458 Connecticut Avenue, LLC, formed 1/8/18 and in

Defendant Gordon Jon LLC, formed 2/9/21 [LLC Defendants].

      (d)      458 Connecticut was undisclosed by Debtors at the Closing and Two

Dudes and Gordon were formed by them after the Closing, apparently to evade

undisclosed labor violations of Business and Debtors from 2017. These LLC

Defendants “became liable” for the Loan, are “successors and assigns” of

Defendants and are otherwise subject to the Instruments per their terms.

      (e)      The LLC Defendants are closely related to Business and Debtor[s]

and it was foreseeable they would be bound by the Instruments, whose rights are

derivative of the other Defendants, whose conduct requires this result.

      (f)      The above and other properties and assets of Defendants are not

subject to a homestead or other protection or exemption, which were waived by the

Instruments or by the conduct of Defendants, which were purchased, improved or

maintained with the Funds or which are otherwise invalid.

      (g)      The properties and assets of Defendants are subject to any UUC-1 or

other notice as to the Loan and Instruments by Plaintiff and jurisdiction here.




                                          8
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 9 of 14




      26.    The Instruments, when read together, are the commercial Loan, that

“absolutely and unconditionally” promises its “payment and collection” [Note ¶ 2,

14, Guarantees ¶ 1-3]. Defendants and others “are or will become liable for its

amounts due” include their “estate, executors, administrators, heirs, successors and

assigns” such as the LLC Defendants [Note ¶ 13, Guarantees ¶ 3]. It bars all

defenses except payment [Note ¶ 13, Guarantees ¶ 2]. It provides for payment of

interest, costs, other charges and attorney’s fees for its enforcement [Note ¶ 2, 5 8,

10, Guarantees ¶¶ 1, 7]. It is enforceable by remedies Plaintiff may simultaneously

pursue including on the debt and Security Agreement [Note ¶¶ 21, 25, Guarantees

¶¶ 1, 11]. It was ratified by Defendants per their acceptance of the Funds.

      27.    Defendants breached and defaulted upon the Instruments, such as but

not limited to omitting to mention labor violations of Business and Debtor[s] prior

to the Closing, resulting in a pending suit against them, D. Conn. Case No. 3:21-

cv-204 filed 2/18/21, failing to make payments, obtaining unapproved debt,

dissipating their property and assets, which they did not cure even after repeated

demands by Plaintiff, who are liable for the Loan and their misconduct.

      28.    Plaintiff owns and holds the defaulted Instruments, which has standing

to enforce them, whose principal balance and value exceeds $76,000.00, with




                                          9
        Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 10 of 14




attorney’s fees, pre-judgment interest and other charges as provided by law and

their terms [Note ¶ 2, 5, 8, 10, Guarantees ¶ 1, 7].

      29.    Defendants induced Plaintiff to confer the Funds on them under the

Loan, which they did not intend to satisfy but did not disclose prior to the Closing.

      30.    Plaintiff reasonably relied upon the representations of Defendants and

paid the Funds to them, which closed the Loan with them as a result.

      31.    Defendants accepted and retained the Funds, who are fraudulently,

wrongfully or unjustly enriched with them at Plaintiff’s expense, by retaining their

property, assets and the Funds.

      32.    Defendants are indebted to Plaintiff for the Funds, of which their

property, assets and proceeds are secured as collateral per the Instruments.

      33.    All conditions precedent to occurred, were fulfilled, waived or their

occurrence or fulfillment were unnecessary or futile.

        COUNT I: ENFORCEMENT OF SECURED INSTRUMENTS
          AND RELATED RELIEF AS TO ALL DEFENDANTS
                  [INCLUDING LLC DEFENDANTS]

      34.    ¶¶ 1-33 are incorporated.

      35.    The Instruments are intended to bind the recipients and beneficiaries

of the Funds, such as the Defendants, which they assumed, adopted and ratified.




                                          10
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 11 of 14




      36.    The Instruments are secured by all property and assets of Defendants

per the Security Agreement, which they assumed, adopted and ratified, which

include the interests of the Debtor[s] in the LLC Defendants.

      37.    Defendants breached the Instruments requiring their enforcement as to

their property and assets per these terms or per their conduct.

      38.    Defendants accepted the Funds, which they wrongfully retain, who

are otherwise unjustly enriched by retaining them with their property and assets.

      39.    Defendants cannot enjoy any beneficial interest in their property and

assets without violating equitable principles, due to their misconduct.

      40.    The Instruments are enforceable against the property and assets of the

Defendants, such as the LLC Defendants, as a secured debt, for which there is no

adequate legal remedy, requiring equitable relief, which will not prejudice anyone.

      41.    Per 28 U.S.C. § 2201 and applicable law, Plaintiff requests the Court

declare and establish that all Defendants are liable for the Instruments, which are a

secured interest in their property and assets, enforceable by an equitable lien or

mortgage, constructive trust or like remedy, without waiver of its other remedies,

relating back to their execution, granting all just relief, such as its other relief pled.




                                            11
         Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 12 of 14




    COUNT II: BREACH OF INSTRUMENTS AND RELATED RELIEF
           AS TO BUSINESS AND DEBTOR DEFENDANTS

      42.    ¶¶ 1-33 are incorporated.

      43.    Defendants consented to and ratified the Instruments by accepting the

Funds, for which they are liable as co-guarantors and obligors.

      44.    Defendants breached the Instruments, failed to make payments and

did not otherwise comply with their terms, which are now in default and due.

      45.    Plaintiff accelerated the principal balance of its defaulted Instruments

of which Defendants were given notice or notice was not required or is futile and the

Instruments provide for payment of Plaintiff’s attorney’s fees and costs.

      46.    Per O.C.G.A. § 13-1-11, Defendants are notified unless all principal,

interest and other charges due under the Instruments are paid within 10 days of

service of this Complaint, then Plaintiff can enforce and invoke the fees provisions

of the Instruments and they will be indebted for Plaintiff’s fees and costs.

      47.    Per O.C.G.A. § 7-4-16, Plaintiff is entitled to prejudgment interest

with any charges as provided by the Instruments and as provided by law.

      48.    Plaintiff demands judgment for its damages on the Instruments against

Defendants for a principal balance of at least $76,000.00, plus fees, interest, costs

and its other charges, plus all just relief such as its other remedies.



                                           12
        Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 13 of 14




            COUNT III: UNJUST ENRICHMENT AND RELATED RELIEF
                AS TO BUSINESS AND DEBTOR DEFENDANTS

      49.     ¶¶ 1-33 are incorporated.

      50.     Defendants induced and encouraged Plaintiff to confer the Funds upon

them through Debtor[s], of which they assumed, adopted and ratified.

      51.     Plaintiff provided the Funds to the Defendants, expecting their

repayment, of which they appreciated, consented, benefitted and ratified.

      52.     Defendants retained the Funds which should be repaid, who are

otherwise unjustly enriched by them at Plaintiff’s expense.

      53.     Per O.C.G.A. § 9-2-7 and applicable law, Plaintiff demands judgment

as to Defendants for the Funds, costs and all just relief, such as an equitable lien,

equitable mortgage or constructive trust on the property and assets of Defendants.

       COUNT VI: ATTORNEY’S FEES AND RELATED RELIEF
      AS TO ALL DEFENDANTS [INCLUDING LLC DEFENDANTS]

      54.     ¶¶ 1-33 are incorporated.

      55.     Defendants acted in bad faith by their misconduct, refusing to resolve

these matters, requiring Plaintiff to bring the action and incur costs and fees.

      56.     Defendants were stubbornly litigious as there was no dispute of their

liability at which caused Plaintiff the unnecessary trouble/expense to bring suit.




                                          13
        Case 1:21-cv-03691-AT Document 1 Filed 09/07/21 Page 14 of 14




      57.    Per O.C.G.A. §13-6-11 and applicable law, Plaintiff demands

judgment against Defendants for its fees, costs and just relief, including its other

remedies, if these are not otherwise granted.

               L.R. 5.1 (C) CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

             Respectfully submitted this 1st day of September 2021.

                   By:    /s/Paul G. Wersant
                          Paul G. Wersant
                          Georgia Bar No. 748341
                          3245 Peachtree Parkway, Suite D-245
                          Suwanee, Georgia 30024
                          Telephone: (678) 894-5876
                          Email: pwersant@gmail.com
                          Attorney for Plaintiff IOU
                          File No. 135703




                                         14
